Case 1:17-cr-20275-UU Document 48 Entered on FLSD Docket 12/20/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:17-cr-20275-UU

 UNITED STATES OF AMERICA,

                Plaintiff,
 v.

 KEVIN C. FUSCO,

             Defendant.
 ______________________________/

                                               ORDER

        THIS CAUSE is before the Court upon the Movant’s pro se Motion to Recuse (D.E. 46)

 (the “Motion”).

        THE COURT has considered the Motion and the pertinent portions of the record and is

 otherwise fully advised in the premises.

        Movant contends that I should be disqualified from the case for bias and prejudice

 pursuant to 28 U.S.C. § 455(b)(1), which provides that any judge of the United States shall

 disqualify herself where she “has a personal bias or prejudice concerning a party, or personal

 knowledge of disputed evidentiary facts concerning the proceeding.” In support of his claim,

 Movant alleges only that I have “personal knowledge of disputed evidentiary facts concerning

 the proceeding” in that the “Indictment and PSR evidentiary facts on record prove Defendant’s

 argument as to lack of Government’s ‘standing’.” Mot. ¶ 2.

        It is well settled that “judicial rulings alone almost never constitute a valid basis for a bias

 or partiality motion.” Liteky v. United States, 510 U.S. 540, 555 (1994) (“In and of themselves

 (i.e., apart from surrounding comments or accompanying opinion), [judicial rulings] cannot

 possibly show reliance upon an extrajudicial source; and can only in the rarest circumstances


                                                   1
Case 1:17-cr-20275-UU Document 48 Entered on FLSD Docket 12/20/2018 Page 2 of 2



 evidence the degree of favoritism or antagonism required [] when no extrajudicial source is

 involved.”). The same holds true for opinions formed by a judge on the basis of facts introduced

 or events occurring in the course of the current or prior proceedings, unless the opinions show

 “deep-seated favoritism and antagonism that would make fair judgment impossible.” Id. Mere

 friction between the Court’s rulings and a litigant’s arguments or otherwise do not amount to the

 pervasive bias sought to be prevented by 28 U.S.C. § 455. Thomas v. Tenneco Packaging Co.,

 293 F.3d 1306, 1329 (11th Cir. 2002). Furthermore, “[a] charge of partiality must be supported

 by some factual basis” and “[r]ecusal cannot be based on unsupported, irrational or highly

 tenuous speculation.” United States v. Cerceda, 188 F.3d 1291, 1293 (11th Cir. 1999) (quotation

 omitted).

         Here, no basis for disqualification exists. Movant does not argue that the alleged bias and

 prejudice results from an extrajudicial source—that is, a source outside judicial proceedings;

 rather, Movant’s request for recusal is based upon rulings made in this case. Because judicial

 rulings, without more, are not a basis upon which Movant may seek disqualification and Movant

 fails to support his claims of bias, prejudice, and partiality with any other factual basis, the Court

 finds that Movant’s arguments for recusal are without merit.

         ORDERED AND ADJUDGED that the Motion (D.E. 46) is DENIED.

         DONE AND ORDERED in Chambers, Miami, Florida, this _19th_ day of December,

 2018.


                                                         ________________________________
                                                         URSULA UNGARO
                                                         UNITED STATES DISTRICT JUDGE

 copies provided:
 Kevin Fusco, pro se
 Counsel of record via CM/ECF


                                                   2
